ON PETITION EOR A REHEARING.
Gregory, J.
There has been an earnest petition for rehearing filed in this case that seems to require more than a silent notice.
The question is fully stated in the opinion pronounced by Judge Ray. The only complaint that can be made, with any degree of plausibility, is to the conclusions drawn from the facts, which are fairly stated. The receipt was offered in evidence against Kramer. The question in dispute was, whether Kramer advanced money as the surety of Ehrman, or as partner. Eighty dollars included in the receipt was paid by Kramer, and one hundred dollars, the residue, was paid by Ehrman. The fact that a joint receipt was taken for the aggregate of the two sums would, of itself, be a circumstance tending very slightly to prove the fact in dispute, even had the receipt been taken by Kramer himself. But it could only be admitted against him on the ground that it was an act of his, orto which he was privy, amounting to a verbal admission by him. Was it such an act? The receipt was written by Ehrman. The mere presence of Kramer is the only thing to connect him in any way with it. It was taken and kept by Ehrman, and by him produced on the trial. If evidence at all, it was evidence manufactured by himself. To make Kramer privy to the form of the receipt — and that is the only thing that had any bearing — it seems to us that something more than his presence was necessary. There must have been proof of some circumstance tending to show actual knowledge of its contents. In the language of Mr. Starkie, “in general, it would be contrary to the first and most obvious principles of justice, that any one should be bound by the acts, or concluded by the declarations or assertions of others to which he w'as nowise privy.” 1 Starkie on Ev. 51.
The petition for rehearing is overruled.